569 S.E.2d 840 (2002)
275 Ga. 490
In the Matter of John Thompson RUTHERFORD.
No. S02Y1463.
Supreme Court of Georgia.
September 16, 2002.
*841 William P. Smith, III, General Counsel, E. Duane Cooper, Asst. General Counsel, for appellant.
John Thompson Rutherford, Solicitor-General, for appellee.
PER CURIAM.
This matter is before the Court on Respondent John Thompson Rutherford's petition for voluntary surrender of his license to practice law filed pursuant to Bar Rules 4-110(f) and 4-227(a). In his petition, Rutherford admits that on March 26, 2002, he pled guilty in the superior Court of Henry County to three counts of bribery in violation of OCGA § 16-10-2, which are felony violations under Georgia law. Rutherford admits that entry of judgment on his plea constitutes a violation of Rule 8.4(a)(2) (violation of rules for lawyer to be convicted of a felony) of Bar Rule 4-102(d). The maximum penalty for a violation of Rule 8.4(a)(2) is disbarment. The State Bar has no objection to, and the special master recommends acceptance of, Rutherford's petition.
We have reviewed the record and agree to accept Rutherford's petition for the voluntary surrender of his license, which is tantamount to disbarment, see Bar Rule 4-110(f). Accordingly, the name of John Thompson Rutherford hereby is removed from the rolls of persons entitled to practice law in the state of Georgia. Rutherford is reminded of his duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.